Judgment of resentence, Bronx County (Robert Straus, J.), rendered May 26, 2000, convicting defendant, upon his plea of guilty, of violation of probation, and revoking his prior sentence of probation and resentencing him to a term of one year, unanimously reversed, on the law, the conviction of a violation of probation vacated and the declaration of delinquency dismissed.
Defendant’s probation period was completed before the declaration of delinquency was filed, thus rendering that declaration void. Under the Penal Law, Supreme Court was limited to imposing a term of imprisonment, which combined with probation, would not total more than five years (see Penal Law § 60.01 [2] [d]; § 65.00 [3] [a] [i]; People v Ladd, 224 AD2d 881, 883, affd 89 NY2d 893; People v Montgomery, 115 AD2d 102, 103).
The trial court’s imposition of a one-year sentence for the alleged violation of probation was void because the declaration of delinquency was filed after the imposed term of probation had expired. Therefore, the plea and sentence for the parole violation should be vacated and the declaration of delinquency dismissed. Concur — Mazzarelli, J.P., Saxe, Buckley, Rosenberger and Ellerin, JJ.